DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Preliminary Amendment
2.	Acknowledgment is made of applicant's Preliminary Amendment, filed 19 April 2021. The changes and remarks disclosed therein were considered.
Claims 1-10 are pending in the application.	
Priority

Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file (JP2018-210659   11/08/2018   Japan).
Information Disclosure Statement
The information Disclosure Statement (IDS) Form PTO-1449, filed 07/15/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosed therein was considered by the examiner.
Drawings
The drawings submitted on 04/19/2021. These drawings are review and accepted by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claim 10 is objected to under 37 CFR 1.75(c), as being of improper dependent form for failing to further limit the subject matter of a previous claim. Applicant is required to cancel the claim(s), or amend the claim(s) to place the claim(s) in proper dependent form, or rewrite the claim(s) in independent form.
Regarding dependent claim 10, both claims are failing to further limit the semiconductor device in claim 1. Instead, the scope of the claim is expanded to a larger scope including an electronic device (as in claim 10). These claims are technically treatable as independent claims; however, to promote clarity at time of claim fee calculations, it is recommended to redraft these claims in actual independent form.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sako et al (US 8,358,545 B2 hereafter “Sako”) in view of Sakimura et al (US 6,885,579 B2 hereinafter “Sakimura”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Regarding Independent Claim 1, Sako, for example in Figs. 1-23, discloses a semiconductor device (for example in Figs. 1-4 related in Figs. 5-23) comprising: a first circuit (e.g., element 1; in Fig. 2 related in Figs. 1, 3-23) and a second circuit over the first circuit (e.g., element 3; in Fig. 2 related in Figs. 1, 3-23), wherein the first circuit is electrically connected to the second circuit (see for example in Fig. 2 related in Figs. 1, 3-23), wherein the first circuit comprises a first memory cell and a second memory cell (e.g., memory cells MT; in Figs. 1-2 related in Figs. 3-23), wherein the second circuit comprises a third circuit (e.g., element 4; in Fig. 2 related in Figs. 1, 3-23) and a fourth circuit (e.g., element 5; in Fig. 2 related in Figs. 1, 3-23), wherein the first memory cell is electrically connected to the third circuit (see for example in Fig. 2 related in Figs. 1, 3-23), wherein the second memory cell is electrically connected to the third circuit (see for example in Fig. 2 related in Figs. 1, 3-23), wherein the third circuit is electrically connected to the fourth circuit (see for example in Fig. 2 related in Figs. 1, 3-23), wherein the fourth circuit is configured to send data to be written to the first memory cell or the second memory cell to the third circuit (implied that is read operation; see for example in 1-23), and wherein the third circuit is configured to bring the first memory cell (via the bit line switching circuit 48.sub.0 to 48.sub.7; in Fig. 3 related in Figs.1-2, 4-23) and the fourth circuit (e.g., element 5; in Fig. 2) into a non-conduction state (e.g., element 5, to provide or holds failure information in the memory cell array; in Fig. 2 related in Figs. 1, 3-23, see abstract) and to the second memory cell and the fourth circuit into a conduction state to send the data to the second memory cell (implied that is read operation to output data; in Figs. 1-23) when the first memory cell is a defective cell (implied that holds failure information in the memory cell array; in Fig. 2 related in Figs. 1, 3-23, see abstract). 
However, Sako is silent with regard to bring the first memory cell and the second memory cell.
In the same field of endeavor, Sakimura, for example in Figs. 1-20, discloses to bring the first memory cell and the second memory cell (via Y-SELECTOR 13; in Figs. 4, 9-10, 13, 17 related in Figs. 1-3, 5-8, 11-12, 14-16, 18-20).
It would have been obvious before the effective filling date of the claimed invention was made to a person having ordinary skill in the art to modify the teaching of Sako such as a semiconductor memory includes a memory cell array including a plurality of memory cells, a sense amplifier circuit holding a verification result for the memory cells and including sense units (see for example in Figs. 1-23 of Sako) by incorporating the teaching of Sakimura such as a read circuit is connected with the cross point cell array and the dummy bit line (see for example in Figs. 1-20 of Sakimura), for the purpose of controlling the selected memory cell is selected from among the memory cells in one of the plurality of cross point cell arrays in a read operation, the read circuit determines data stored in the selected memory cell using a difference of a detection electric current which flows through the selected bit line, the selected memory cell and the selected word line and a dummy bit line electric current which flows through the dummy bit line, the selected dummy memory cell and the selected word line (Sakimura, see Col. 8, lines 35-44).
Regarding claim 2, the above Sako/Sakimura, the combination disclose wherein the third circuit comprises a first switch and a second switch (see for example in Figs. 1-23 of Sako and see also in Figs. 1-20 of Sakimura, as discussed above), wherein the first memory cell is electrically connected to a first terminal of the first switch (see for example in Figs. 1-23 of Sako and see also in Figs. 4, 9-10, 13, 17 related in Figs. 1-3, 5-8, 11-12, 14-16, 18-20 of Sakimura, as discussed above), wherein a second terminal of the first switch is electrically connected to the fourth circuit (see for example in Figs. 1-23 of Sako and see also in Figs. 4, 9-10, 13, 17 related in Figs. 1-3, 5-8, 11-12, 14-16, 18-20 of Sakimura, as discussed above), wherein the second memory cell is electrically connected to a first terminal of the second switch, and wherein a second terminal of the second switch is electrically connected to the fourth circuit (see for example in Figs. 1-23 of Sako and see also in Figs. 4, 9-10, 13, 17 related in Figs. 1-3, 5-8, 11-12, 14-16, 18-20 of Sakimura, as discussed above).  
Regarding claim 4, the above Sako/Sakimura, the combination disclose wherein the first switch comprises a first transistor, wherein the second switch comprises a second transistor, and wherein the first transistor and the second transistor each comprise a metal oxide in its channel formation region (see for example in Figs. 1-23 of Sako and see also in Figs. 4, 9-10, 13, 17 related in Figs. 1-3, 5-8, 11-12, 14-16, 18-20 of Sakimura, as discussed above).  
Regarding claim 8, the above Sako/Sakimura, the combination disclose wherein the second circuit is composed of a single-polarity circuit (see for example in Figs. 1-23 of Sako and see also in Figs. 4, 9-10, 13, 17 related in Figs. 1-3, 5-8, 11-12, 14-16, 18-20 of Sakimura, as discussed above).  
Regarding claim 9, the above Sako/Sakimura, the combination disclose wherein the first circuit comprises a NAND memory device, and wherein the NAND memory device comprises the first memory cell and the second memory cell (see for example in Figs. 1-23 of Sako and see also in Figs. 4, 9-10, 13, 17 related in Figs. 1-3, 5-8, 11-12, 14-16, 18-20 of Sakimura, as discussed above).  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sako et al (US 8,358,545 B2 hereafter “Sako”) in view of Sakimura et al (US 6,885,579 B2 hereinafter “Sakimura”) and further in view of Kang et al (US 2009/0307415 A1 hereinafter “Kang”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
 	Regarding claim 10, the above Sako/Sakimura, the combination disclose the claimed invention as discussed above. However, the above Sako/Sakimura are silent with regard the electronic device comprising a housing.
	In the same field of endeavor, Kang, for example in Figs. 1-9, disclose a housing (see for example in Figs. 8-9 related in Figs. 1-7).
It would have been obvious before the effective filling date of the claimed invention was made to a person having ordinary skill in the art to modify the teaching of Sako such as a semiconductor memory includes a memory cell array including a plurality of memory cells, a sense amplifier circuit holding a verification result for the memory cells and including sense units (see for example in Figs. 1-23 of Sako) and the teaching of Sakimura such as a read circuit is connected with the cross point cell array and the dummy bit line (see for example in Figs. 1-20 of Sakimura)by incorporating the teaching of Kang such as a memory device having a multi-layer structure (see for example in Figs.1-9 of Kang), for the purpose of controlling the implemented by a memory card, a secure digital (SD) card, a multi-media card (MMC), or a smart card, the memory card may be used in a video camera, a television (TV) or an Internet protocol TV (IPTV), an MP3 player, an electronic game or navigator, an electronic instrument, a portable communication terminal such as a mobile phone, a personal computer (PC), a personal digital assistant (PDA), a voice recorder, or a PC card or a memory card reader (Kang, see paragraph [0082]).
Allowable Subject Matter
Claims 3, 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, the prior arts of record fail to teach or suggest a semiconductor device as recited in claim 3, and particularly, wherein the third circuit comprises a fifth circuit, wherein the fifth circuit is electrically connected to a control terminal of the first switch and a control terminal of the second switch, and wherein the fifth circuit is configured to input a first voltage to the control terminal of the first switch to bring the first switch into a non-conduction state and to input a second voltage to the control terminal of the second switch to bring the second switch into a conduction state when the fifth circuit receives a signal including information in which the first memory cell is a defective cell.  
Regarding claim 5, the prior arts of record fail to teach or suggest a semiconductor device as recited in claim 5, and particularly, wherein the third circuit comprises a third switch, wherein the third switch comprises a first terminal, a second terminal, a third terminal, and a control terminal, wherein the first terminal of the third switch is electrically connected to the fourth circuit, wherein the second terminal of the third switch is electrically connected to the first memory cell, wherein the third terminal of the third switch is electrically connected to the second memory cell, and wherein the third switch is configured to bring the first terminal of the third switch and one of the second terminal or the third terminal of the third switch into a conduction state and to bring the first terminal of the third switch and the other of the second terminal or the third terminal of the third switch into a non-conduction state depending on a voltage input to the control terminal.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THA-O H BUI whose telephone number is (571)270-7357. The examiner can normally be reached M-F 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER SOFOCLEOUS can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THA-O H BUI/            Primary Examiner, Art Unit 2825